Cite as 28 I&N Dec. 508 (BIA 2022)                                 Interim Decision #4040




             Matter of Valentine C. MORGAN, Respondent

                              Decided March 18, 2022

                           U.S. Department of Justice
                    Executive Office for Immigration Review
                        Board of Immigration Appeals


  Larceny in the third degree under section 53a-124(a) of the Connecticut General Statutes
is not a theft offense aggravated felony under section 101(a)(43)(G) of the Immigration
and Nationality Act, 8 U.S.C. § 1101(a)(43)(G) (2018), because it incorporates by
reference a definition of “larceny” under section 53a-119 of the Connecticut General
Statutes that is overbroad and indivisible with respect to the generic definition of a theft
offense. Almeida v. Holder, 588 F.3d 778 (2d Cir. 2009), and Abimbola v. Ashcroft,
378 F.3d 173 (2d Cir. 2004), not followed.
FOR THE RESPONDENT: Shernette G. Noyes, Esquire, Stratford, Connecticut

BEFORE: Board Panel: CASSIDY, COUCH, and OWEN, Appellate Immigration Judges.
OWEN, Appellate Immigration Judge:


   In a decision dated July 9, 2018, the Immigration Judge found the
respondent removable as charged and denied his applications for relief. The
respondent has appealed from that decision, arguing, in part, that he is not
removable based on a conviction for an aggravated felony. The respondent’s
appeal will be sustained, in part, and the record will be remanded.

              I. FACTUAL AND PROCEDURAL HISTORY
    The respondent is a native and citizen of Jamaica and a lawful permanent
resident of the United States since 1991. He has three convictions that are
pertinent here: two convictions for possession of narcotics in violation of
section 21a-279(a) of the Connecticut General Statutes and a 2006 conviction
for attempt to commit larceny in the third degree in violation of sections
53a-124 and 53a-49 of the Connecticut General Statutes, for which he was
sentenced to a term of imprisonment of 1 year.
    The Department of Homeland Security (“DHS”) charged the respondent
with removability under sections 237(a)(2)(A)(iii) and (B)(i) of the
Immigration and Nationality Act, 8 U.S.C. § 1227(a)(2)(A)(iii), (B)(i)
(2018), for having been convicted of an aggravated felony as defined in

                                           508
Cite as 28 I&N Dec. 508 (BIA 2022)                                 Interim Decision #4040




sections 101(a)(43)(G) and (U) of the Act, 8 U.S.C. § 1101(a)(43)(G), (U)
(2018), and for a controlled substance offense. The Immigration Judge
sustained the charges of removability. As relief from removal, the
respondent applied for asylum under section 208(a)(1) of the Act, 8 U.S.C.
§ 1158(a)(1) (2018), withholding of removal under section 241(b)(3) of the
Act, 8 U.S.C. § 1231(b)(3) (2018), and protection under the regulations
implementing the Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, adopted and opened for signature Dec.
10, 1984, G.A. Res. 39/46, 39 U.N. GAOR Supp. No. 51, at 197, U.N. Dec.
A/RES/39/708 (1984) (“Convention Against Torture”). 1 The Immigration
Judge concluded that the respondent was ineligible for asylum because of his
conviction of an aggravated felony. See sections 208(b)(2)(A)(ii), (B)(i) of
the Act. The Immigration Judge further denied the respondent’s applications
for withholding of removal or protection under the Convention Against
Torture.
    The respondent filed a timely appeal. He argues that these proceedings
should be terminated, that he has not been convicted of an aggravated felony,
and that he should be granted relief. 2

                                   II. ANALYSIS
                                    A. Termination

    We will deny the respondent’s motion to terminate these proceedings in
light of Pereira v. Sessions, 138 S. Ct. 2105 (2018). Although the
respondent’s notice to appear did not include the time and place of his initial
removal hearing, he was later served with a compliant notice of hearing
specifying this information and appeared at all subsequent hearings.
Therefore, jurisdiction properly vested with the Immigration Court and
neither the United States Supreme Court’s decision in Pereira v. Sessions,
nor its decision in Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), require us
to terminate removal proceedings. See Matter of Arambula-Bravo, 28 I&N
Dec. 388, 390–92 (BIA 2021); see also Chery v. Garland, 16 F.4th 980,
986–87 (2d Cir. 2021).


1
   The respondent also indicated an intention to seek cancellation of removal under section
240A(a) of the Act, 8 U.S.C. § 1229b(a) (2018), but the Immigration Judge concluded that
he was barred from that relief based on his conviction for an aggravated felony. See section
240A(a)(3) of the Act.
2
   The respondent does not challenge the Immigration Judge’s determination that he is
removable from the United States based on a conviction for a controlled substance offense.

                                           509
Cite as 28 I&N Dec. 508 (BIA 2022)                        Interim Decision #4040




                            B. Aggravated Felony

    The respondent argues that his conviction under sections 53a-124 and
53a-49 of the Connecticut General Statutes is not an aggravated felony under
sections 101(a)(43)(G) and (U) the Act. Section 101(a)(43)(G) defines an
aggravated felony as “a theft offense (including receipt of stolen property) or
burglary offense for which the term of imprisonment [is] at least one year.”
Section 101(a)(43)(U) defines an aggravated felony as “an attempt or
conspiracy to commit an offense described in this paragraph.” There is no
dispute that the respondent’s sentence to 1 year of imprisonment satisfies the
requirement of section 101(a)(43)(G) or that criminal attempt under section
53a-49 constitutes an “attempt” offense under section 101(a)(43)(U) of the
Act. See Conn. Gen. Stat. § 53a-49(a) (2006). The issue before us is whether
the respondent’s conviction under section 53a-124 constitutes a “theft
offense” under section 101(a)(43)(G). We review this issue de novo.
8 C.F.R. § 1003.1(d)(3)(ii).
    To determine whether an offense is an aggravated felony, we employ the
categorical approach by comparing the elements of the state offense to the
generic federal definition. See Mathis v. United States, 136 S. Ct. 2243, 2248
(2016); Descamps v. United States, 570 U.S. 254, 257 (2013); Matter of
Koat, 28 I&N Dec. 450, 452 (BIA 2022). We focus on the elements defining
the offense of conviction and the minimum conduct that has a “realistic
probability” of being prosecuted under the statute. Moncrieffe v. Holder, 569
U.S. 184, 191, 206 (2013) (citation omitted) (stating that to demonstrate a
realistic probability, the State must “actually prosecute[]” conduct outside
the generic definition of the crime). A state crime is not a categorical match
with a generic federal offense if its elements are broader than those of the
generic offense. See Mathis, 136 S. Ct. at 2251.
    As explained in Mathis, an “element” of a statute is what the “prosecution
must prove to sustain a conviction” and the jury must unanimously find
beyond a reasonable doubt. Id. at 2248 (citation omitted); see also Ramos v.
Louisiana, 140 S. Ct. 1390, 1397 (2020) (holding that jury verdicts must be
unanimous in state and federal criminal trials). When confronted with an
alternatively phrased statute, the Supreme Court instructed courts to look first
at the statute itself and sources such as case law and jury instructions to
determine whether the listed items are elements or means. Mathis, 136 S. Ct.
at 2256. When state law does not provide a clear answer, a court may “peek
at the [record] documents . . . for the sole and limited purpose of determining
whether [the listed items are] element[s] of the offense.” Id. at 2256–57
(alterations in original) (citation omitted).


                                      510
Cite as 28 I&N Dec. 508 (BIA 2022)                                  Interim Decision #4040




    At all relevant times, the respondent’s conviction under section
53a-124(a) of the Connecticut General Statutes defined the offense of larceny
in the third degree, in relevant part, as follows:

       (a) A person is guilty of larceny in the third degree when he commits larceny, as
     defined in section 53a-119, and: (1) The property consists of a motor vehicle, the
     value of which is five thousand dollars or less; (2) the value of the property or service
     exceeds one thousand dollars; (3) the property consists of a public record . . . or (4)
     the property consists of . . . any other article, material, device or substance which
     constitutes, represents, evidences, reflects or records a secret scientific or technical
     process, invention or formula or any phase or part thereof.

    Section 53a-124(a) incorporates the definition of larceny in section
53a-119. At the time of the respondent’s offense, section 53a-119 defined
“larceny” in relevant part as follows:

     A person commits larceny when, with intent to deprive another of property or to
     appropriate the same to himself or a third person, he wrongfully takes, obtains or
     withholds such property from an owner. Larceny includes, but is not limited to:
         (1) Embezzlement. . . .
         (2) Obtaining property by false pretenses. . . .
         (3) Obtaining property by false promise. . . .
         (4) Acquiring property lost, mislaid or delivered by mistake. . . .
         (5) Extortion. . . .
         (6) Defrauding of public community. . . .
         (7) Theft of services. . . .
         (8) Receiving stolen property. . . .
         (9) Shoplifting. . . .
         (10) Conversion of a motor vehicle. . . .
         (11) Obtaining property through fraudulent use of an automated teller
       machine. . . .
         (12) Library theft. . . .
         (13) Conversion of leased property. . . .
         (14) Failure to pay prevailing rate of wages. . . .
         (15) Theft of utility service. . . .
         (16) Air bag fraud. . . .
         (17) Theft of motor fuel. . . .

Conn. Gen. Stat. § 53a-119 (2006).
   To qualify as an aggravated felony “theft offense” under section
101(a)(43)(G) of the Act, a crime must involve a “taking of property or an
exercise of control over property without consent with the criminal intent to
deprive the owner of rights and benefits of ownership, even if such
deprivation is less than total or permanent.” Matter of Ibarra, 26 I&N Dec.
809, 811 (BIA 2016) (quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183,

                                            511
Cite as 28 I&N Dec. 508 (BIA 2022)                              Interim Decision #4040




189 (2007)). This Board has interpreted the term “theft offense” to exclude
offenses in which a person or institution is tricked into voluntarily
surrendering property to another. See Matter of Garcia-Madruga, 24 I&N
Dec. 436, 437–38, 440–41 (BIA 2008) (holding that welfare fraud under
Rhode Island law is not a “theft offense” because the elements of the offense
include the acquisition of property with consent that has been fraudulently
obtained).
    With these principles established, we now consider whether larceny
under sections 53a-124(a) and 53a-119 constitutes a generic theft offense.
We recognize that we do not write on a blank slate with regard to this issue.
Understandably, the Immigration Judge relied upon the Court of Appeals for
the Second Circuit’s precedent decisions holding that larceny under
Connecticut law is categorically a theft offense to conclude that the
respondent has been convicted of an aggravated felony under sections
101(a)(43)(G) and (U) of the Act. See Almeida v. Holder, 588 F.3d 778,
785–89 (2d Cir. 2009) (holding that second degree larceny under section
53a-123 of the Connecticut General Statutes is categorically an aggravated
felony theft offense); Abimbola v. Ashcroft, 378 F.3d 173, 177–80 (2d Cir.
2004) (holding that third degree larceny under section 53a–124 is
categorically an aggravated felony theft offense). 3
    We acknowledge the holdings of Almeida and Abimbola, as well as the
axiomatic principle that we are generally constrained to follow precedent
decisions from the controlling circuit court. See Matter of Anselmo, 20 I&N
Dec. 25, 31–32 (BIA 1989). However, we conclude that these cases do not
control here. Neither of these cases considered nor ruled on the specific
dispositive legal issue presented in this case: whether larceny as defined
under Connecticut law distinguishes between taking property with consent
that was fraudulently obtained and taking property without consent. See
Matter of Garcia-Madruga, 24 I&N Dec. at 440-41.
    In Abimbola, the Second Circuit gave deference to the Board’s definition
of theft in Matter of V-Z-S-, 22 I&N Dec. 1338 (BIA 2000), and concluded
that third degree larceny under Connecticut law is categorically a theft
offense because it necessarily satisfies the “intent to deprive” element of our
definition of theft, and because the stolen property need not be tangible to
constitute a theft. See Amimbola, 378 F.3d at 176–80; see also Matter of
V-Z-S-, 22 I&N Dec. at 1346 (holding that a taking of property constitutes a
“theft offense” under section 101(a)(43)(G) of the Act whenever there is


3
   All degrees of larceny under Connecticut law incorporate the definition of larceny in
section 53a-119 of the Connecticut General Statutes.

                                         512
Cite as 28 I&N Dec. 508 (BIA 2022)                                Interim Decision #4040




criminal intent to deprive the owner of the rights and benefits of ownership,
even if such deprivation is less than total or permanent).
    In Almeida, the Second Circuit again deferred to the definition of “theft”
we articulated in Matter of V-Z-S- and concluded that second degree larceny
under Connecticut law is categorically a theft offense. In arriving at this
conclusion, the Second Circuit rejected the respondent’s argument that “to
deprive another of property” and “to appropriate [the property of another to
oneself] or a third person” as used in the Connecticut definition of larceny
have different meanings and that only the former falls within the definition
of a theft offense. Id. at 786–88. Rather, the Court concluded that the
Connecticut definition of larceny establishes “a broad generic requirement of
an intent to deprive another person (to the degree statutorily specified) of
some rights or benefits of property ownership.” Id. at 788.
    Both Almeida and Abimbola gave deference to, and applied, the definition
of theft we articulated in Matter of V-Z-S-. 4 The focus of the parties’
arguments and of the Second Circuit’s analysis in both cases was whether
the definition of Connecticut larceny satisfied the intent to deprive element
of our definition of theft.
    Subsequent to our decision in Matter of V-Z-S-, in an effort to distinguish
a “theft offense” under section 101(a)(43)(G) of the Act from “an offense
that involves fraud or deceit” under section 101(a)(43)(M)(i) of the Act, 8
U.S.C. § 1101(a)(43)(M)(i), this Board interpreted the term “theft offense”
to exclude offenses in which a person or institution is tricked into voluntarily
surrendering property to another. See Matter of Garcia-Madruga, 24 I&N
Dec. at 439–41. The Second Circuit has not considered in a precedent
decision the modified definition of “theft” we articulated in Matter of
Garcia-Madruga as it relates to whether larceny under Connecticut state law
is a theft offense for purposes of section 101(a)(43)(G) of the Act.
    The Second Circuit has recognized, however, the limitations of Almeida
and Abimbola in an unpublished decision. In that decision, the Second
Circuit noted that neither precedent decisions considered the distinction
between taking property with and without consent or the distinction the
Board has made between fraud and theft offenses. See Bastian-Mojica v.
Sessions, 716 F. App’x. 45, 47 (2d Cir. 2017). In fact, the Second Circuit
remanded that case to the Board to clarify whether Connecticut’s larceny
offense is an aggravated felony theft offense in light of the Board’s


4
   The Second Circuit has also more recently deferred to the Board’s construction of “theft
offense” in an unpublished opinion. Ya Yi Zeng v. Barr, 828 F. App’x. 27, 29 (2d Cir.
2020).

                                           513
Cite as 28 I&N Dec. 508 (BIA 2022)                                 Interim Decision #4040




distinction between theft and fraud. 5 See id. at 47; see also Smith v. Barr,
809 F. App’x. 54, 55 (2d Cir. 2020) (applying Matter of Garcia-Madruga
and concluding that a larceny conviction under New York law is not an
aggravated felony theft offense because the offense can “be committed by
the taking of property with consent such as through larceny by trick,
embezzlement, or obtaining property by false pretenses”). 6 Accordingly, we
do not consider the dispositive issue in this case—whether larceny as defined
under section 53a-119 distinguishes between taking property with consent
that was fraudulently obtained (i.e. a fraud offense) and taking property
without consent (i.e. a theft offense)—to be controlled by Second Circuit
law.
    Having concluded that the outcome of the particular issue raised in this
case is not controlled by authority from the Second Circuit, we now consider
de novo whether larceny under section 53a-124(a) is a “theft offense” under
section 101(a)(43)(G) of the Act. We conclude that the definition of larceny
under section 53a-119 is overbroad and indivisible and that a conviction
under section 53a-124(a) is not a theft offense for purposes of section
101(a)(43)(G) of the Act.
    At the time of the respondent’s conviction in 2006, section 53a-124(a)
incorporated the definition of larceny in section 53a-119 and set out four
subsections based on the type of property. Thus, to determine whether
section 53a-124(a) is a theft offense, we first consider the definition of
larceny in section 53a-119. If this definition is overbroad and indivisible
with respect to the theft or fraud issue (i.e. a taking without consent or a
taking with consent fraudulently obtained), we need not engage in further
analysis of section 53a-124(a). 7

5
    In Bastian Mojica, 716 F. App’x at 47, the Second Circuit specifically noted that while
“the BIA understandably felt obliged to follow Abimbola and Almeida,” it “will be alerted
by this Order to the fact that we do not consider those decisions to have adjudicated [the
distinction between theft and fraud], [and] it will be free upon remand to consider [the
respondent’s] claim anew.” It is this admonition we seek to address here.
6
    We acknowledge that a different panel of the Second Circuit discussed the consent issue
in an unpublished decision in which the court held the Board did not abuse its discretion in
denying a motion to reconsider. Forbes v. Lynch, 642 F. App’x. 29, 30–31 (2d Cir. 2016)
(concluding that section 53a-119 of the Connecticut General Statutes includes a “without
consent” requirement although it is not specifically enumerated). However, the discussion
of the issue in that case was dicta and, in any event, the unpublished decision is not
controlling authority in this case.
7
   We acknowledge that during the pendency of this appeal, the Attorney General issued
Matter of Reyes, 28 I&N Dec. 52, 59–62 (A.G. 2020), holding that a respondent convicted
of a State theft statute can be convicted of an aggravated felony if all of the means of
committing the crime based on the elements of the statute of conviction amount to either

                                           514
Cite as 28 I&N Dec. 508 (BIA 2022)                                  Interim Decision #4040




    By its terms, section 53a-119 defines larceny expansively, to include such
acts as “obtaining property by false pretenses,” “obtaining property by false
promise,” “defrauding of public community” and “air bag fraud.” Conn.
Gen. Stat. § 53a-119(2), (3), (6), (16). Such acts are not “theft offenses”
under Matter of Garcia-Madruga because they do not require the
nonconsensual taking of property; rather, they involve takings of property
with consent that was fraudulently obtained. 8
    Moreover, although some Connecticut cases generally assert that a lack
of consent is a necessary element of the crime of larceny, other cases specify
that a taking of property must be without the knowing consent of the owner.
See State v. Calonico, 770 A.2d 454, 465–66 (Conn. 2001) (collecting cases

aggravated felony theft or an aggravated felony fraud offense. For Matter of Reyes to apply
here, the Immigration Judge would have to find that the respondent’s conviction for
attempted theft by fraud under sections 53a-124 and 53a-49 involved a potential loss to the
victim of more than $10,000, as required by section 101(a)(43)(M)(i) of the Act. See
Matter of S-I-K-, 24 I&N Dec. 324, 326–28 (BIA 2007) (holding that a respondent
convicted of conspiracy to commit fraud need only demonstrate that the potential, rather
than actual, loss to the victim exceeded $10,000); see also Matter of F-R-A-, 28 I&N Dec.
460, 463 (BIA 2022) (noting that the circumstance-specific approach applies to
determining whether the loss to the victim exceeds $10,000). The Immigration Judge made
no such finding.
8
    Section 53a-119 of the Connecticut General Statutes defines the relevant offenses as
follows:

        (2) Obtaining property by false pretenses. A person obtains property by false
      pretenses when, by any false token, pretense of device, he obtains from another any
      property, with intent to defraud him or any other person.
        (3) Obtaining property by false promise. A person obtains property by false
      promise when, pursuant to a scheme to defraud, he obtains property of another by
      means of a representation, express or implied, that he or a third person will in the
      future engage in particular conduct, and when he does not intend to engage in such
      conduct or does not believe that the third person intends to engage in such
      conduct. . . .
        (6) Defrauding of public community. A person is guilty of defrauding a public
      community who (A) authorizes, certifies, attests or files a claim for benefits or
      reimbursement from a local, state or federal agency which he knows is false; or
      (B) knowingly accepts the benefits from a claim he knows is false; or (C) as an officer
      or agent of any public community, with intent to prejudice it, appropriates its
      property to the use of any person or draws any order upon its treasury or presents or
      aids in procuring to be allowed any fraudulent claim against such community. . . .
        (16) Air bag fraud. A person is guilty of air bag fraud when such person, with
      intent to defraud another person, obtains property from such other person or a third
      person by knowingly installing or reinstalling any object in lieu of an air bag that
      was designed in accordance with federal safety requirements . . . .

                                            515
Cite as 28 I&N Dec. 508 (BIA 2022)                        Interim Decision #4040




and concluding that larceny requires a lack of knowing consent). Defining
larceny to include a lack of knowing consent is consistent with the expansive
definition of larceny found at section 53a-119 and would include takings with
consent obtained through fraud. In light of Matter of Garcia-Madruga, we
conclude that section 53a-119 is overbroad vis-à-vis the generic definition of
theft under section 101(a)(43)(G) of the Act in that the scope of larceny under
Connecticut law includes both theft and fraud offenses.
     Having concluded that the definition of larceny in section 53a-119 is
overbroad in that it includes both theft and fraud offenses, we next consider
whether the statute is divisible, such that we may apply the modified
categorical approach to search the record of conviction to ascertain which
type of larceny articulated in section 53a-119 the respondent was convicted
of committing. Mathis, 136 S. Ct. at 2249; Descamps, 570 U.S. at 261–64;
see also Matter of Chairez, 26 I&N Dec. 819, 822–23 (BIA 2016).
     Under Mathis, the divisibility of a statute depends on whether the
statutory alternatives are discrete “elements” as opposed to “means” of
committing an offense. Mathis, 136 S. Ct. at 2256. Thus, if the different
types of larceny articulated in section 53a-119 constitute separate offenses
involving elements that must be proven to the jury, the definition of larceny
is divisible. However, if the different subsections are merely different means
of committing larceny and the jury can disagree on the manner in which
larceny was committed, the definition is not divisible. To resolve this issue,
we look first to the statute itself and then, if necessary, to “authoritative
sources of state law” to determine whether a jury must unanimously choose
between the alternative methods of committing larceny when convicting a
defendant under section 53a-124(a). Id. at 2256.
     We conclude that the definition of larceny under section 53a-119 is not
divisible under Mathis. Section 53a-119 defines larceny in the alternative by
listing more than a dozen discrete types of conduct, but the list is plainly
“drafted to offer ‘illustrative examples’” and not to define alternative
elements. Mathis, 136 U.S. at 2256 (citation omitted). Specifically, section
53a-119’s list is preceded by an introductory clause stating that “[l]arceny
includes, but is not limited to” the following list, thereby making clear that
the list is nonexhaustive and its enumerated acts are merely examples of
some of the myriad of ways larceny can be committed in Connecticut.
     In sum, we conclude the broad definition of larceny under Connecticut
law includes both theft and fraud offenses, and that how a person committed
a larceny is not an element of the offense under section 53a-124(a). Because
section 53a-124(a) is overbroad and indivisible, we cannot employ a
modified categorical analysis to determine whether the respondent was
convicted of conduct that qualifies as a theft offense. See Id. at 2256.

                                     516
Cite as 28 I&N Dec. 508 (BIA 2022)                                 Interim Decision #4040




Therefore, pursuant to Matter of Garcia-Madruga, 24 I&N Dec. at 440–41,
the respondent’s charge of removability based on an aggravated felony under
sections 101(a)(43)(G) and (U) of the Act cannot be sustained. 9 See section
237(a)(2)(A)(iii) of the Act.
    In light of our determination that the respondent’s conviction for
attempted larceny in the third degree in violation of sections 53a-124 and
53a-49 is not an aggravated felony, we conclude that remand is appropriate
for additional consideration of his eligibility for asylum and cancellation of
removal. We express no opinion regarding the ultimate outcome of these
proceedings. 10 Accordingly, the following orders will be entered.
    ORDER: The appeal is sustained, in part.
    FURTHER ORDER: The record is remanded for further proceedings
consistent with the foregoing opinion and for the entry of a new decision.




9
   The determination in this case that the respondent has not been convicted of an
aggravated felony is a consequence of the necessity of applying the categorical approach.
As numerous adjudicators have noted, the categorical approach can be exceedingly
complex, and often leads to results that are contrary to common sense and that Congress
did not intend. See e.g., United States v. Scott, 990 F.3d 94, 126 (2d Cir. 2021) (Park, J.,
concurring) (“[T]he categorical approach perverts the will of Congress, leads to
inconsistent results, wastes judicial resources, and undermines confidence in the
administration of justice.”); Matter of Rosa, 27 I&N Dec. 228, 234–37 (BIA 2018)
(O’Connor, concurring) (collecting cases noting the deficiency of the categorical approach
and calling for Congressional reform), vacated by Rosa v. Att’y Gen. U.S., 950 F.3d 67 (3d
Cir. 2020); Matter of Velasquez, 25 I&N Dec. 278, 284 (BIA 2010) (Malphrus, concurring)
(noting that the categorical approach may allow many respondents convicted of spousal or
child abuse to avoid the immigration consequences that Congress had intended for those
offenses).
10
   We decline, at this point, to consider the respondent’s arguments relating to his
eligibility for withholding of removal under the Act and for protection under the
Convention Against Torture.

                                           517